Citation Nr: 1303266	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980, from September 1980 to September 1982, and from June 1986 to January 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied reopening a claim of service connection for a bilateral leg condition.

In February 2011, the Veteran testified before the undersigned at a Board hearing at the RO.  A copy of the transcript is of record.  At the hearing the Veteran waived RO initial review of VA treatment records that were to be added to the record.

In July 2012, the RO granted the Veteran's claim of entitlement to service connection for radiculopathy, left lower extremity as secondary to the service-connected disability of residuals, lumbar spine injury with lumbar scoliosis and degenerative changes.

As noted above, the RO denied reopening a claim of entitlement to service connection for "bilateral leg condition" in an April 2009 rating decision.  The evidence of record reflects, however, that in his August 2008 claim, the Veteran specifically requested entitlement to service connection for bilateral peripheral nerve damage of the lower extremities, secondary to his service-connected back disability.  See also Board Hearing Tr. at 9-10.  As such, the Board has recharacterized the claims in light of the Veteran's actual arguments and assertions, as set forth on the title page.


FINDINGS OF FACT

1.  The RO's July 2012 award of service connection for radiculopathy, left lower extremity as secondary to the service-connected disability of residuals, lumbar spine injury with lumbar scoliosis and degenerative changes, represents a full grant of the benefit sought on appeal.

2.  The claim of entitlement to service connection for a bilateral leg condition was denied in an unappealed June 2000 rating decision.

3.  The evidence received since the June 2000 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran has not been diagnosed with a neurological disability of the right lower extremity.


CONCLUSIONS OF LAW

1.  Regarding the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes, there no longer remains any allegation of error of fact or law in this determination being appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2012).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Peripheral neuropathy of the right lower extremity is not proximately due to, the result of, or aggravated, by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present case, the Veteran's claim for service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes was granted by the RO in a July 2012 rating decision.  Thus, as the full benefit sought on appeal was granted by the RO, there remains no outstanding issue on appeal regarding the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.  Accordingly, the Board does not have jurisdiction to review the claim, and it must be dismissed.

II.  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the United States Court of Appeals for Veterans Claims (Court) held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

With respect to the claim to reopen a claim for service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes, the record reflects that the Veteran was provided all required notice by letters mailed in January and March 2009.  These letters also provided information as to how VA determines disability ratings and how effective dates are assigned, as well as why the Veteran's claim for service connection for a bilateral leg condition was previously denied.  The April 2009 rating decision represents the initial denial of the claim following the receipt of these notice letters.

All relevant evidence necessary for an equitable resolution of the Veteran's petition to reopen has also been identified and obtained.  The evidence of record includes VA outpatient treatment records, reports of multiple relevant VA examinations, statements from the Veteran, and the transcript of a February 2011 hearing before the undersigned.  The Board notes that the evidence of record reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration.  These records are not in the file.  The Board, however, finds that no prejudice to the Veteran will result from the failure to obtain these files.  At the Board hearing, the Veteran testified that these records were unrelated to his claim on appeal, and he was receiving disability benefits from the Social Security Administration for a psychiatric disorder.  See Board Hearing Tr. at 8-9.  As the Veteran testified that his Social Security records pertain to his psychiatric disorder, the Board finds it is not necessary to remand the claim on appeal to obtain them.  In connection with the search for documents, the duty to assist is limited to specifically identified documents that by their description would be facially relevant and material to the claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was provided an opportunity to set forth his contentions on the claim during the February 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2011 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

VA need not conduct an examination with respect to the claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  In this regard, although VA did not err in not providing the Veteran with an examination solely for his lower extremities, he was afforded VA examinations to assess his service-connected back disability and related complaints of neuropathy in February 2009, April 2009, and July 2009.  The reports of these examinations are adequate as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions stated.  See February 2009, April 2009, and July 2009 VA examinations reports.

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In the June 2010 Statement of the Case, the North Little Rock RO addressed the issue of whether entitlement to service connection for a right leg condition was warranted, on the merits, without discussing whether new and material evidence had been submitted to reopen the claim.  Whether or not the RO reopened the claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO denied a claim of entitlement to service connection for a bilateral leg condition in a rating decision issued in June 2000.  The Veteran was notified of the denial by a letter dated the same month.  He did not appeal the decision and did not submit any pertinent evidence within one year of the decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The June 2000 rating decision is accordingly final.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection for a bilateral leg condition in June 2000 was that the medical evidence reflected that the Veteran had complaints of bilateral radiculopathy, but this symptom was already rated in conjunction with his back disability.  The medical evidence also reflected that the Veteran had not been diagnosed with a leg disability that was due to service.

In August 2008, the Veteran filed a petition to reopen his claim of entitlement to service connection for bilateral peripheral nerve damage of the lower extremities, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the Veteran must submit new and material evidence as to this theory of entitlement.

The medical evidence added to the record since the June 2000 decision related to the Veteran's right leg includes VA treatment records and VA examination reports.  These records document periodic complaints for right leg radiating pain.  In April 2006, the Veteran was afforded a VA examination for his spine.  Neurological examination revealed normal motor strength in the lower extremities.  Sensory examination and coordination were normal throughout the lower extremities.  Reflexes were 1+ and equal in the lower extremities.  On February 2009 VA examination, the Veteran reported radiating pain to the right leg but examination revealed negative straight leg raising sign, good strength in the lower extremities, normal gross and fine touch sensory, and normal proprioception.  Similar findings were noted on April 2009 examination, where objective neurologic findings of the lower extremities, including reflexes, motor, and sensory, were described as "completely normal."  The examiner noted the Veteran described subjective radiculopathy, but objective testing did not reveal radiculopathy.  A VA examination report in July 2009 notes that the Veteran had radiculopathy of the left leg, but no diagnosis was made of any right leg disability.  The examiner diagnosed the Veteran with chronic lumbar sprain with second and third lumbar (L2-L3) degenerative disc disease and spondylosis of mild degree and a subjective radiculopathy with objective neurologic examination.  The physician also diagnosed the Veteran with an old fracture in the right distal femur from a post-service motor vehicle accident.  The examiner opined that it was as likely as not that his leg radiculopathy (subjective) was related to his spine and his diagnoses.  He explained, however, that the Veteran's neurologic findings on examination were "completely normal."  

Because the absence of evidence of a nexus between the Veteran's claimed disability and service (or, alternatively, a service-connected disability) was one of the elements not present in June 2000, this evidence (i.e., the examiner's comment that it is as likely as not that the Veteran's subjective leg radiculopathy is related to his spine) is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes is in order.  Shade, 24 Vet. App. 110.

IV.  Service Connection 

The Board has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As a preliminary matter, the Board notes that the RO did not directly reopen the Veteran's claim for service connection in the June 2010 Statement of the Case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In the June 2010 Statement of the Case, however, the RO addressed the claim on its merits.  Thus, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.

The Veteran is currently service connected for residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes.  He argues that he has peripheral neuropathy of the right lower extremity secondary to this service-connected disability.  Under § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Relevant medical evidence of record includes VA treatment records from August 2008, which is when the Veteran filed his claim to reopen, to May 2012 and VA examination reports.  These records document periodic complaints for right leg radiating pain.  

On February 2009 VA examination, the Veteran reported radiating pain to the right leg in a sock-like distribution to the mid-calf area.  The Veteran denied any drop foot, saddle anesthesia, and bowel or bladder problems.  He also denied any weakness to the lower extremities.  Physical examination revealed negative straight-leg raising sign, good strength in the lower extremities, normal gross and fine touch sensory, and normal proprioception.  The Veteran could heel and toe rise without difficulty.  The Veteran was diagnosed with lumbar disc disease, and the examiner again noted that on examination the Veteran had negative straight-leg raising sign bilaterally.

Similar findings were noted on April 2009 examination.  The Veteran reported that his legs began to bother him about two years ago.  He stated that he had pain in the thighs, calves, and feet that came and went, but he denied any numbness.  On physical examination of the lower extremities, the Veteran had equal circumferences.  There was no atrophy, deformity, or other clinical abnormality.  Objective neurologic findings of the lower extremities, including reflexes, motor, and sensory, were described as "completely normal."  The examiner noted the Veteran described subjective radiculopathy, but objective testing did not reveal radiculopathy.  Rather, the Veteran had a normal neurologic examination in the lower extremities.  The examiner noted that it was as likely as not that the Veteran's leg radiculopathy (subjective) was related to his spine, but again, on further comment, he noted that the Veteran's neurological findings were "completely normal."

A VA examination report of the spine from July 2009 notes that the Veteran had radiculopathy of the left leg, but no diagnosis was made of any right leg disability.  On examination, there was no reflex at the ankle bilaterally.  Straight leg raising was positive on the right at 60 degrees.  On sensory testing, he had slight pain loss on the distal plantar surface on the right.  There was no weakness of the feet on motor testing.  The examiner found that the Veteran's spinal pain did not radiate, but the Veteran had some paresthesias in the left leg.

An April 2010 VA treatment record reflects that the Veteran complained of radiation to his bilateral legs.  Gait was remarkable for decreased stride length in the right.  Strength was normal in the lower extremities.  Balance was within normal limits.  Reflexes were absent at the bilateral patella and right ankle.  There was no ankle clonus present bilaterally, and toes were downgoing.  The Veteran was assessed as having chronic low back pain with radiation to bilateral lower extremities; however, the physician noted that the neurological examination was normal.

The competent medical evidence of record indicates that the Veteran's neurological findings of the right lower extremity have consistently been normal.  Although the Veteran has been provided with several VA examinations pertaining to his spine and lower extremities, no right lower extremity disability has been diagnosed since the Veteran filed his claim in August 2008.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a right lower extremity disability upon which to predicate a grant of service connection, there can be no valid claim for service connection on any basis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Veteran has complained on several occasions of radiating pain in the right lower extremity; however, pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, the claim for service connection for entitlement to service connection for peripheral neuropathy of the right lower extremity must be denied, because the first essential criterion for service connection-evidence of a current right lower extremity disability-has not been met.

The Veteran's statements have also been considered.  In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Here, however, although the Veteran is competent to report symptoms such as numbness and radiating pain into the right lower extremity, he is not competent to diagnose a current disability related to such symptoms.  Such a diagnosis is too medically complex to be provided by a layperson, as it is determined based on objective medical testing.  As discussed in detail above, the Veteran's complaints of numbness and pain of the right lower extremities have been reported to several physicians in the context of VA treatment and VA examinations.  Despite his complaints, neurological testing has not revealed any disability of the right lower extremity since the Veteran filed his claim in August 2008.  Hence, the lay assertions of the Veteran's pain have no probative value as to a diagnosis of such a disability.

For all the foregoing reasons, the Board finds that the claim for service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The petition to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes, is dismissed.

New and material evidence having been received, reopening of the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes, is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected residuals of a lumbar spine injury with lumbar scoliosis and degenerative changes, is denied.


____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


